 SUBURBAN HOMES CORP.Suburban Homes CorporationandLocal Union 3000,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO and Lake County,Indiana,DistrictCouncil of Carpenters,United Brother-hood of Carpenters and Joiners of America,AFL-CIO.Case 25-CA-2717October 3 1, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn July 11, 1968, Trial Examiner Sidney D.Goldberg issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that the complaint bedismissedwith respect to those allegations. There-after, theGeneralCounsel and Respondent filedexceptions to the Trial Examiner's Decision and asupporting brief, the General Counsel also filed areply brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-mem-ber panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the entirerecord in the case, including the Trial Examiner'sDecision, the exceptions and supporting briefs, andthe reply brief, and hereby adopts the findings,conclusions, and recommendations of the Trial Exam-iner, as modified herein.Although finding that Respondent violated the Actby virtue of Supervisor Mertz" solicitation of sig-natures to the deauthorization document by whichthe employee signatories repudiated the Union, theTrial Examiner refused to find a violation in Mertz'1Uponconsideration of the entire record before us,including theevidence taken in thedecertificationproceeding,the Regional Director'sdecision in that case,and the testimony in this unfair labor practiceproceeding,we agree withtheTrialExaminer that Mertz was asupervisor under theAct. We believethat the determination of Mertz'status by the Regional Director for purposes of the decertificationproceeding did not preclude Respondentfromlitigating the supervisoryissue when,in this unfair labor practice proceeding, it was charged withinterferingwithemployee rights because of Mertz' conduct.We find,therefore,that the Trial Examiner was correct in his ruling at the173 NLRB No. 80497subsequent filing of the decertification petition. Hewas influenced in the latter connection by suchconsiderations as that the Board "has zealouslysafeguarded access by all persons to its procedures forthe protection of their rights" and "public interestrequires unimpeded access to it". We agree, of course,that it should be thus, but only where resort to theBoard is in good faith for the purpose of vindicating aright thought to be guaranteed by the Act, or for anyother legitimate purpose for which the Act wasdesigned. Unimpeded access to the Board could notbe in the public interest if it served to provideimmunity to the employer who filed a decertificationpetition intended to frustrate and obstruct the col-lective-bargainingprocesswhich the Act seeks topromote. Clearly, the decertification petition filed byRespondent's supervisor was but the final step in anunlawful plan designed to oust the Union as bar-gaining representative of the employees. The filing,therefore,was, like the solicitation of signatures tothe deauthorization document which was filed withit, a violation of Section 8(a)(1) and (5) of the Act.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that Respondent, Suburban Homes Corpora-tion,Valparaiso, Indiana, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrialExaminer's Recommended Order, as modifiedherein-1.Add the following paragraph as paragraph 1(b)to the Trial Examiner's Recommended Order thisparagraph 1(b) and those subsequent thereto beingconsecutively relettered:"(b) Seeking to decertify Local Union 3000,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO, and Lake County, Indiana,District Council of Carpenters affiliated with UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO, jointly, as the exclusive representative ofitsemployees in order to avoid its bargainingobligation."2.Add the following to the first indented para-graph of the notice after the words "to do so again.":hearing permitting the litigation of Mertz' supervisory status. SeeStanley Air Tools, Divisionof The StanleyWorks,171 NLRB No. 48.Pittsburgh Plate GlassCo. v. N.L.R.B.,313 U.S 146,cited by the TrialExaminer to support his present position on this relitigabihty issue is adistinguishable case. The Court's"really one"case comment was madewith reference to the unit finding in the representation proceeding andthe subsequent refusal to bargain complaint case based on this unitfinding.2WahooPacking Company,161NLRB 174. 498DECISIONSOF NATIONALLABOR RELATIONS BOARDNor shall we sanction the filing of any decertifica-tion petition by a supervisor whose purpose is tooust the bargaining representative of our em-ployees.TRIALEXAMINER'S DECISIONSIDNEY D.GOLDBERG, Trial Examiner The decision in thiscase turns on whether Respondent's employee, Roy E. Mertz,was a supervisor when he solicited and obtained the signaturesof his fellow employees to a document rescinding the Union'sauthority to represent them and filed a decertification petitionwith the Board. This is the critical issue because Respondentconcedes that it relied solely upon this deauthorizationmovement in claiming a good-faith doubt of the Union's statusasbargaining representative and its consequent refusal tobargain.An important subsidiary question is whether Re-spondent may relitigate, in this case, the Regional Director'sdetermination of the issue in the decertification proceeding.The complaint herein' alleges that Suburban Homes Corpo-ration (herein called Respondent or the Company), through itsagent, Foreman Roy E Mertz, interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed bythe National Labor Relations Act, as amended (herein calledtheAct), by soliciting their signatures to a document with-drawing theirmembership in Local Union 3000, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO(herein called Local 3000), and rescinding the authority ofLocal 3000 and the Lake County, Indiana, District Council ofCarpenters and Joiners of America, AFL-CIO (herein calledtheDistrictCouncil),2 to enter into a collective-bargainingagreement as their representative and by filing, through Mertz,a decertification petition with the Board on the basis of thisdocument;it also allegesthat Respondent is refusing to bargainwith the Charging Parties (herein called, when acting jointly onbehalf of Respondent's employees, the Union), notwith-standing their status as the collective-bargaining representativeof the employees in an appropriate unit.Respondent answered,admittingthat the unit alleged wasan appropriate one for collective-bargaining purposes and thattheUnion had previously been the representative of itsemployees in that unit It also admitted, that since March 13,1967, it had refused to bargain claiming, however, to have agood-faith doubt concerning the representative status of theUnion, based upon the deauthorization movement and thedecertification petition, and it denied thatMertzwas asupervisory employee orits agent.The issue so raised was tried before me at Valparaiso,Indiana, on December 20, 1967. All parties were represented,afforded an opportunity to adduce evidence, to cross-examinewitnesses, and to argue on the facts and the law. Briefs werethereafter filed by the General Counsel and by counsel forRespondent and they have been consideredFor the reasons hereinafter set forth in detail, I find thatRoy E. Mertz was a supervisory employee of Respondent-in-espondent inJanuaryJanuary 1967, and acted as its agent when he sponsored thedeauthorizationmovement and filed the decertification pe-tition, that Respondent was not justified in relying on thesedocuments for its claimed good-faith doubt concerning theUnion's representative status and that it has unlawfully refusedto bargain.Upon the entire record herein,3 and upon the demeanor ofthe witnesses,4 I make the following:FINDINGS OF FACTITHE EMPLOYERRespondentisanIndiana corporation engaged in themanufacture and construction of prefabricated homes Itoperates a manufacturing plant at Valparaiso, Indiana. Itadmits that it annually imports materials valued at more than$50,000 and that it is an employer engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATIONSLocal Union 3000is a localof the United Brotherhood ofCarpenters and Joiners of America, AFL-CIO. Lake County,Indiana,DistrictCouncil of Carpenters is also a subsidiaryorganization of the United Brotherhood of Carpenters andJoiners of America, AFL-CIO. Local 3000 and the DistrictCouncil are labor organizations within the meaning of the Act.III.THE UNFAIR LABOR PRACTICEWith the exception of matters relating to the nature of theduties of Roy E Mertz which tend to reflect on his status as asupervisory or nonsupervisory employee, the facts in this caseare not in dispute.A. BackgroundOn March 18, 1959, Local 3000 and the Company enteredinto a collective-bargaining contract covering company em-ployees, but only those who were members of that Local. Thecontract was for 1 year from its date and, in the absence oftimely notice of termination, from year to year thereafter Asubsequent contract, dated November 20, 1964, covering theperiod December 1, 1964, to November 30, 1965, and, in theabsence of notice of termination, also continuing from year toyear,was entered into between the Company and "LakeCounty Carpenters District Council as agent of L. U. 3000,United Brotherhood of Carpenters and Joiners of America."By this contract, however, the Company recognized thissignatory as the "sole and exclusive bargaining representativefor the Company's Prefabricating Plant employees." The lastcontract, executed March 24, 1966, but covering the periodDecember 1, 1965, to December 31, 1966, was signed in thesame manner and covered the same employees.IIssued September 29, 1967, on a charge filed January 27,1967.4 The record in Case 25-RD-216, involving the same issue, was2 The charge was filed by these two labor organizations,jointly,andreceived in evidence and the testimony in that case is considered hereinthe caption of this case is amended accordingly.as if given before me Since all the witnesses in the representation case3 Typographical errors in the transcript of testimony have beentestified before me on substantially the same subjects,Iam enabled tocorrected as set forth in my order dated March 25, 1968judge their credibility as witnesses both on the basis of their entiretestimony and their demeanor while testifying SUBURBAN HOMES CORP.499B. ChronologyC. The IssuesOn the basis of a contract termination notice given early inDecember 1966 representatives of the Local and the DistrictCouncil met with representatives of Respondent and of twoother employers engagedin similaroperations. The partici-pants hoped to create, if possible, a multiemployer bargainingunit and a single collective-bargaining contract. The negotia-tions appear to have foundered on a dispute over the nature orscope of the employers' operation and, when the talks recessedat the end of December, they were not resumed.On January 10, 1967, Roy E. Mertz brought a typewrittendocument out to one of the work tables, laid it down, andannounced that all who desired couldsign it.The documentstated that "the undersigned" were all prefabricating plantemployees, members of Local 3000, and in the bargaining unitcovered by the contract between Respondent and the Localwhich had expired December 31, 1966; that no new agreementhad been signed and that they desired to rescind the authorityof Local 3000 and its agent, the District Council, to enter intoa new agreement with Respondent on their behalf but, on thecontrary, wished to withdraw from membership in Local 3000and to bargain directly with Respondent. All 14 employees,including Roy E. Mertz, signed it. Shortly thereafter he mailedthis document, with an executed petition for the decertifica-tion of Local 3000,5 to the Board's Regional Office, where itwas filed on January 13.On January 27 the charge in this case was filed by theUnion and, on March 10 the Union, through counsel, made awritten request that Respondent meet to bargain. On March31,Respondent replied, stating that it could not meet tonegotiate because it had "good-faith" doubts as to whether theUnion represented a majority of the employees in theprefabricating plant.On May 10, the Regional Director issued a notice of hearingon the decertification petition and a hearing was held on June1.The Union, the Employer, and Petitioner Mertz were allrepresented by counsel; testimony was given by Mertz, byemployees Lawrence F. Pennell and Ray Pierce, and byRespondent's vice president, Ted U.Biggs.All parties at thehearing agreed that the sole issue was the status of Mertz; that,ifhe was a supervisor when he filed the petition, it wasinsufficient for its purpose and would have to be dismissed.The Regional Director's Decision, issued July 19, foundthatMertz was a supervisor and, therefore, disqualified fromfiling the petition. Accordingly, he granted the Union's motionto dismiss it. No appeal was taken from this Decision andOrder.The complaint herein was issued September 29, 1967.Respondent's answer claims a good-faith doubt of the Union'srepresentative status, based solely on the deauthorizationdocument and the decertification petition.The parties agree that the sole major issue is the supervisorystatus of Roy E. Mertz; that if he is a supervisor, Respondentcould not base a good-faith doubt of the Union's representa-tive status on the deauthorization document which he solicitedor the decertification petition which he filed and Respondent'srefusal to bargain is violative of the Act. A preliminary issue oflaw is whether Respondent was entitled, in this case, torelitigatethe status of Mertz or whether the RegionalDirector's Decision is the law of this case.D. Discussionand Findings1.RelitigabilityThis problem involves the application of Section 102.67 (f)of the Board's Rules and Regulations, which reads, in pertinentpart, as follows:Failure to request review shall preclude such parties fromrelitigating, in any related subsequent unfair labor practiceproceeding, any issue which was, or could have been, raisedin the representation proceeding.It is obvious that, in the absence of compelling reasons to thecontrary, this regulation should be observed.In several decisions by the courts and the Board, theeffectiveness of this regulation has been limited, on the basis oftheword "related," to unfair labor cases involving anemployer's refusal to bargain with a certified union based upona claim of invalidity of the certification 6 It was on the basis ofthese cases that I ruled, at the hearing, that the RegionalDirector's Decision did not preclude relitigation of the issue.Accordingly, I accepted as evidence both the record and theRegional Director's Decision in the representation proceeding,but I permitted the General Counsel and Respondent toadduce further evidence on the issue.Upon reflection, I have concluded that my ruling was inerror: that this unfair labor practice case must be regarded asone which is "related" to the representation proceeding withinthe meaning of these decisions and that the parties hereto areprecluded by the Board's Rules from relitigating the RegionalDirector's Decision that Roy E. Mertz was a supervisor.Statutory and judicial support for the application of theBoard's regulation precluding relitigation, in an unfair laborpractice case, of issues previously determined in a "related"representation proceeding, is found in Section 9(c) and (d) ofthe Act and in the decision of the Supreme Court inPittsburghPlate Glass Co. v. N.L.R.B.,313 U.S. 146. In that case theCourt, rejecting the employer's claim that the Board had erredin refusing to receive, in the unfair labor practice case,evidence on the subject of appropriate unit similar to that inthe record in the representation proceeding, made its much5NeitherLocal3000 nor the District Council has been certified bythe Board as the collective-bargaining representative of these employeesofRespondent but the petition was filed, pursuant to Section9(c)(1)(A)(ii) of the Act,on the basis of Respondent's subsistingrecognition of the Union.6 Amalgamated Clothing Workers v.N.L.R.B. [Sagamore ShirtCompany],365 F.2d 898(C.A.D.C., 1966);Heights Funeral Home,Inc. v. N.L.R.B.,385 F.2d 879 (C.A. 5, 1967);South Bay Daily Breeze,160 NLRB 1850, 1853;Stanley Air Tools,171 NLRB No.48. It is tobe noted that in most of these cases theissues ofsupervisory statusresolved in the representation proceedingswere incidentalto the majorfunction of those proceedingsin determining a collective-bargainingrepresentativein an appropriateunit. Rulings on these issues,moreover,customarily affect merelythe rightof the involvedemployeesto vote:they are often affected by the viewsof the parties involved in theelection andare frequently resolved ona practical, or even ona quidpro quo,basis. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDquoted statement that "the unit proceeding and this complaint2. Interference, restraint, and coercionon unfair labor practices are really one," (page 158) and it setforth in the margin, as justification for this statement, Section9(c) and (d) of the Act. Although Section 9(c) is now muchmore extensive in its language than it was when quoted by theSupreme Court, it nevertheless then dealt, and now deals, withthe procedure for Board certification-now, also, decertifica-tion-of a collective-bargaining representative Section 9(d),which provides that in court proceedings to enforce theBoard's order in any unfair labor practice case founded upon aSection 9(c) proceeding, the case record shall include therecord in the Section 9(c) proceeding, remains unchanged Itwas, in other words, this statutory scheme for court review ofthe decision in the representation proceeding which justifiedthe Board's refusal to permit relitigation of vital issues andimpelled the Court to make its "really one" comment.The representation proceeding involved herem, which hadas its solefunction the inquiry into and determination of thesupervisory status of Roy E. Mertz, was one initiated underSection 9(c) of the Act in that the petition was filed:(A) by an employee ... alleging that a substantial numberof employees ... (u) assert that the individual or labororganization, which has been certified or is being currentlyrecognized by their employer as the bargaining representa-tive, is no longer a representative as defined in Section 9(a)and the record and decision therein must, in accordancewith the mandate of Section 9(d), accompany the recordsupporting any finding of an unfair labor practice basedupon it.For these reasons, I conclude that the unfair labor practicecase now before me is one "related" to the representationproceeding within the meaning of Section 102.67(f) of theBoard's Rules and Regulations. The status of Roy E. Mertz, atthe time of the execution of the deauthorization documentand the filing of the decertification petition,was the sole issuein that proceeding and was fully litigated therein. The RegionalDirector found that Mertz was, at those times, a supervisoryemployee and, therefore, disqualified from filing the petition.His order dismissing the petition was based upon that findingand I am precluded, in my opinion, from ignoring or reviewinghis Decision 77 There was no contention that any of the evidence adduced beforeme was newly discovered or previously unavailable Having read bothrecords, I find that none of it was.8 If not foreclosed from independent consideration of this issue bythe Board'sRules, I would similarly find, on the basis of all the evidencein both the representation proceeding and this case,that Mertz was asupervisor.My finding would be based upon the testimony of bothBabcock and Biggs that Mertz was authorized to, and did, transferemployees from job to job, albeit temporarily,as necessary to assureproductivity and quality in the prefabricating plant The attempt byBabcock to minimize the effect of his pretrial statement I findunconvincing,and I find that Mertz did exercise this function.Babcock's effort to downgrade Mertz' functions by calling him a"floater" is inconsistent with the evidence that the plant contained twomen so labeled whose function it was to move from place to place.Babcock also admitted that he had consulted Mertz on whetherparticular employees deserved raises and he was unable to state that hehad ever granted a raise in the face of Mertz' disagreement.Iwould alsotake into account Babcock's testimony that he spends three-fourths ofhis time in his office at the drafting table and note that, unless Mertzhad some supervisory functions,during this time 13 men would bewithout shop-wide supervision and the shop would be without anyIn accordance with the foregoing discussion, I find, on thebasis of the Regional Director's Decision, that in January 1967Roy E. Mertz was a supervisory employee of Respondent8 andacted as its agent, and that his conduct in soliciting thesignatures of nonsupervisory employees in the unit to thedeauthorization document constituted interference, restraint,and coercion of those employees in their exercise of rightsunder the Act and an unfair labor practice violative of Section8(a)(1)thereof.9The complaint alleges that Respondent's filing, throughMertz, of the decertification petition with theBoard alsoconstitutes conduct violative of Section 8(a)(l) of the Act.The cases cited by the General Counsel in support of thisallegation hold, as I do here, that an employer violates thesection when, through a supervisory employee, itsponsors orprocures employee signatures on a document repudiatingunion adherence. None of thesecasesholds that the filing of adocument with the Board constitutes a violation of the Actand I have been unable to find any. The Board has zealouslysafeguarded access by all persons to its procedures forprotection of their rights and the courts have supported it 10However lacking in merit may be an application to the Board,public interest requires unimpeded access to it and the filing ofthe petition may not be condemned as violative of the Act.Accordingly, I shall recommenddismissalof the complaintmsofar as it alleges a violation of the Act in the filing of thedecertification petition.3.The refusalto bargainRespondent concedes that, immediately prior to Mertz'circulation of the deauthorization document and the filing ofthe decertification petition, the Union was the representativeof the employees in the prefabricating plant. It also concedesthat these documents constitute the sole basis for its claim to agood-faith doubt concerning the Union's representative statusand its consequent refusal to bargainThe finding that Mertz was a supervisory employee and,therefore, an agent of the Respondent committing an unfairmeans of adjustingthework forcetomeet the unequal progressadmittedlymade from time to timeby the several crews. I would alsorely on the testimonyof the witness Pennell, in whosecredibility boththeRegionalDirectorand Respondent'svicepresident expressedconfidence,when he stated it to be his impression that". .he(Mertz)was the shop foreman.Everybodywas supposedto know it." Iwould also relyon the accepted testimonyof several employees thatMertz succeededto theduties of Dickinson who, Biggsadmitted, was"in charge.. to a degree."Iconstrue this statement of Biggs, in thelight of his interest in the outcome of this case and his evasiveness inanswering questions, as a characterization of Dickinson as a supervisor.For the foregoingreasons, Iwould findthat Mertz was authorized to,and did, responsiblydirect other employees,exercising his independentjudgment and that he was, as defined in Section2(11) of the Act, asupervisor(SeeRoss Porta-Plant,Inc.166 NLRB No. 40,Big BenDepartment Stores,160 NLRB 1925, 1936-38, enfd.396 F 2d 78 (C.A.2).9 Red Cross Rexall Drug Stores, Inc,169 NLRB No.89,Big BenDepartment Stores, Inc.,supra, Hex ton Furniture Company,111 NLRB342.10 See the decision of the Supreme Court inN.L.R.B. v. IndustrialUnion of Marine and Shipbldg.Workers, etc.,391 U.S. 418. SUBURBAN HOMES CORP.501laborpracticewhen he obtained the signatures of theemployees in the unit to the deauthorization of the Union,destroys the validity of that document as a basis forRespondent's claimed good-faith doubt of the Union's repre-sentative status. Its unlawful action, whatever may have beenthe factual result thereof, i.e., even if the men felt that theywere voluntarily repudiating the Union, cannot be used as abasis for a claim of doubt concerning the Union's status.''Since the Union was, concededly, the collective-bargainingrepresentativeofRespondent'sprefabricatingplantem-ployees' 2 before Respondent's commission of the unfair laborpractice,Respondent continues to be under a statutoryobligation to bargain with it and its refusal to do so violatesSection 8(a)(5) of the Act.Moreover, Respondent's conduct in soliciting its employeestowithdraw their authorizations of the Union to representthem was inconsistent with its duty to bargain with the Unionand also violative of Section 8(a)(5) of the Act.i 3IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent's opera-tions described in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged and is engagingin unfair labor practices, it will be recommended that it ceaseand desist therefrom and take certain affirmative action,including the posting of an appropriate notice, to effectuatethe policies of the Act.Having found that Respondent interfered with, coerced,and restrained its employees in violation of Section 8(a)(1) oftheAct, it will be recommended that it cease and desisttherefrom and notify its employees accordingly. Having foundthatRespondent has unlawfully refused to bargain with theUnion, the designated representative of its employees in anappropriate unit, it will be recommended that Respondentbargain with the Union and, if agreement is reached, embodysuch agreement in a signed contract.Upon the basis of the foregoing findings of fact, and uponthe entire record in this case, I reach the following.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Local Union 3000, United Brotherhood of Carpentersand Joiners of America, AFL-CIO, and Lake County, Indiana,District Council of Carpenters, affiliated with United Brother-hood of Carpenters and Joiners of America, AFL-CIO, arelabor organizations within the meaning of Section 2(5) of theAct.3.All prefabricating plant employees (shop carpenters) ofSuburban Homes Corporation, exclusive of office clericalemployees, sales employees, janitors, guards, and all super-visors as defined in the Act, constitute a unit appropriate forthe purpose of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times material herein the above-mentioned labororganizations, acting jointly, have been the exclusive repre-sentative of the employees of Suburban Homes Corporation, intheunitdescribed above, for the purpose of collectivebargaining with respect to wages, hours, and other terms andconditions of employment.5By refusing to bargain with the above labor organiza-tions as the collective-bargaining representative for the em-ployees in the said unit, and by soliciting the employees in thesaid unit to sign a document deauthorizing the above-namedlabor organizations to act as their collective-bargaining repre-sentative, Suburban Homes Corporation has engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6.By refusing to bargain as aforesaid and by soliciting theemployees in its prefabricating plant to sign a documentdeauthorizing the above-named labor organizations to act astheircollective-bargaining representative, SuburbanHomesCorporation has interfered with, restrained, and coerced thoseemployees in the exercise of rights guaranteed them in the Actand has committed unfair labor practices within the meaningof Section 8(a)(1) of the Act.7.The above-described unfair labor practices are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the ActRECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law,and upon the entire record in this case, it is recommended thatSuburban Homes Corporation, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a) Soliciting or urging employees in its prefabricating plantto resign from membership in any labor organization orwithdraw their authorization of any labor organization torepresent them for collective-bargaining purposes.(b) Failing or refusing to bargain collectively with LocalUnion 3000, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, and Lake County, Indiana, District Coun-cilof Carpenters affiliatedwithUnited Brotherhood ofCarpenters and Joiners of America, AFL-CIO, jointly as theexclusive representative of its employees in the unit consistingof its prefabricating plant employees (shop carpenters), ex-1 IFranks Bros. Company v. N.L.R.B.,321 U.S.702.12 Theunitset forthin the complaint is substantially the same asthat described in the contractwhich expiredDecember31, 1966, and,withthe elimination of language necessarily added to formulate anallegation,is as follows-All prefabricatingplantemployees (shop carpenters), exclusive ofoffice clericalemployees,sales employees,janitors, guards, and allsupervisors as defined in the act.Respondent'sanswer admits this allegation of the complaint and Ifind that the foregoing constitutes a unitof employeesappropriate forthe purposesof collectivebargaining.13Bradford DyeingAssociation,4 NLRB605, 616, enfd.310 U.S.318, 340,Mitchell Concrete Products Co., Inc.,137 NLRB504, 506,Wings & Wheels, Inc.,139 NLRB578, 582,enfd.324 F.2d 495 (C.A.3). 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDclusive of office clerical employees, sales employees, janitors,guards, and all supervisors as defined in the National LaborRelations Act, as amended.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of their rightto self-organization, to form labor organizations, to join orassist thesaidor any other labor organizations, to bargaincollectively through representatives of their own choosing, orto engageinother concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any and all such activities, except to the extentthat such right may be affected by an agreementrequiringmembership in a labor organization as a condition of em-ployment as authorized in Section 8(a)(3) of the NationalLabor Relations Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.2.Take the following affirmative action to effectuate thepolicies of the National Labor Relations Act, as amended-(a)Upon request, recognize and bargain collectively withthe above-named labor organizations, jointly, as the exclusiverepresentativeof the employees in the unit described inparagraph 1(b) hereof, with respect towages,hours, and otherterms and conditions of employment, and, if agreement isreached, embody the same in a written contract.(b) Post at its principal place of business in Valparaiso,Indiana, copies of the attached notice marked "Appendix." 14Copies ofsaidnotice, on forms provided by the RegionalDirector forRegion 25, after being duly signed by anauthorized representative of Suburban Homes Corporation,shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted Reasonable stepsAfter a trial, in which all parties had an opportunity topresent their evidence, a Trial Examiner of the National LaborRelations Board has found that we have done certain thingswhich constitute unfair labor practices within the meaning oftheNational Labor Relations Act and has ordered us to postthis notice so that you may know your rights under the Act inconnection with the situation involved in the caseRoy E. Mertz was one of our supervisory employeeswhen he solicited the signatures of employees in theprefabricating plant to the document withdrawing theirauthorizations of Local Union 3000, United Brotherhoodof Carpenters and Joiners of America, AFL-CIO, and itsbargaining representative, Lake County, Indiana, DistrictCouncil of Carpenters, as their collective-bargaining repre-sentative, and he did so on our behalf. WE WILL NOTpermit him, or any of our other supervisory employees oragents, to do so again.WE WILL, if requested by the said labor organizations,bargain with them, or either of them, as the collective-bargaining representative of our employees in the followingappropriate unit.Allprefabricating plant employees (shop carpenters),exclusive of office clerical employees, sales employees,janitors, guards, and all supervisors as defined in theNational Labor Relations Act, as amendedWE WILL, if agreement is reached, embody that agree-ment in a signed contract.All of our employees in our prefabricating plant are free toremain members of either of the said labor organizations, or tocease to remain members thereof, except insofar as such rightmay be affected by an agreement requiring such membership,consistent with Section 8(a)(3) of the Act.shall be taken by Respondent to insure that said notices areSUBURBAN HOMESnot altered, defaced, or covered by any other material.CORPORATION(c)Notify the Regional Director for Region 25, in writing,(Employer)within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith.' 5APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Exarrunerof the National Labor Relations Board, and in order toeffectuate the policies of the National Labor Relations Act, asamended, we hereby notify our employees that.DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other material.If employees have any question concerning this notice orcompliance with its provisions, they may communicate direct-lywith the Board's Regional Office, 614 ISTA Center, 150West Market Street, Indianapolis, Indiana 46204, Telephone633-8921.14 In the event that this Recommended Order is adopted by theStates Court of Appeals Enforcing an Order" shall be substituted for theBoard, the words"a Decision and Order"shall be substituted for thewords"a Decision and Order."words "the Recommended Order of a Trial Examiner"in the notice In15 In the event that this Recommended Order is adopted by thethe further event that the Board'sOrder is enforced by a decree of aBoard,this provision shall be modified to read "Notify the RegionalUnited States Court of Appeals,the words"a Decree of the UnitedDirector for Region 25, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."